Citation Nr: 0010519	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis with headaches.

3.  Entitlement to an evaluation in excess of 10 percent for 
lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


REMAND


The veteran retired from active duty in December 1997, after 
completing more than 20 years of active military service.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
February 9, 2000, the appellant was informed of a Travel 
Board hearing scheduled March 9, 2000.  He failed to appear 
for the hearing.  The case was transferred to the Board in 
March 2000.  

In correspondence from the appellant to the RO, dated 
February 15, 2000, he reported that he would not be able to 
appear at the hearing, and requested a change in the hearing 
date.  Good cause was shown.  His request was forwarded by 
the RO to the Board, and not received until April 11, 2000.  
The appellant's request for a change in the hearing date, 
with good cause shown, was made 2 weeks prior to the 
scheduled hearing.  38 C.F.R. § 20.704 (c) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should reschedule a Travel 
Board hearing for the appellant, sitting 
at Seattle, Washington.  The appellant is 
to be provided with the appropriate 30-
day written notice of the scheduled time 
and place of the hearing.  See 38 C.F.R. 
§§ 19.76, 20.704(a)(c) (1999). 

Whether or not the hearing is held, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as tot he ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


